 Case 2:20-cv-04775-SB-AGR Document 38 Filed 10/08/20 Page 1 of 8 Page ID #:90



 1
 2
 3                                                           November 8, 2020

 4                                                                VPC

 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
      Anthony Bouyer,                            Case No. CV 20-04775 SB (AGRx)
11
                      Plaintiff,                 ORDER SETTING SCHEDULING
12                                               CONFERENCE
                                                 Date: Friday, November 13, 2020
13    v.

14    Ronald Bloomfield et al,                   Time:               8:30 a.m.
15                    Defendants.                Courtroom           6C
16                                :
17    READ THIS ORDER CAREFULLY BECAUSE IT CONTROLS THIS CASE
18           AND DIFFERS IN PART FROM THE LOCAL RULES.
           This case has been assigned to Judge Stanley Blumenfeld, Jr. and is set for a
19
     scheduling conference on the above date in Courtroom 6C of the First Street
20
     Courthouse, 350 West First Street, Los Angeles, CA, 90012. The scheduling
21
     conference will be held pursuant to Fed. R. Civ. P. 16(b).
22
     1.    Preliminary Matters
23
           a.     Self-Represented Parties. Parties appearing in propria persona (“pro
24
                  per”) must comply with the Federal Rules of Civil Procedure and the
25
                  Local Rules. See Local Rule 1-3, 83-2.2.3. “Counsel,” as used in this
26
                  order, includes parties appearing in pro per.
27
           b.     Notice to be Provided by Counsel. Plaintiff’s counsel or, if plaintiff is
28
 Case 2:20-cv-04775-SB-AGR Document 38 Filed 10/08/20 Page 2 of 8 Page ID #:91



 1              appearing pro per, defendant’s counsel, shall provide this Order to all
 2              parties who first appear after the date of this Order and to parties who are
 3              known to exist but have not yet entered appearances. Counsel should
 4              also provide to their clients a copy of this Order and the Court’s trial
 5              order (which will contain the schedule set at the scheduling conference).
 6        c.    Court’s Website. This and all other generally applicable orders of this
 7              Court are available on the Central District of California website,
 8              www.cacd.uscourts.gov, and on Judge Blumenfeld’s webpage,
 9              http://www.cacd.uscourts.gov/honorable-stanley-blumenfeld-jr. The
10              Local Rules are also available on the Court’s website.
11        d.    Pleadings. If plaintiff has not previously served the operative complaint
12              on all defendants, plaintiff shall promptly do so and file proof(s) of
13              service within 3 days thereafter. Each defendant likewise shall promptly
14              serve and file a responsive pleading and file proof of service within three
15              days thereafter (if not previously done). At the scheduling conference,
16              the Court will dismiss all remaining fictitiously named defendants and set
17              a deadline for hearing motions to amend the pleadings or add parties.
18        e.    Discovery. The parties are reminded of their obligations to (i) make
19              initial disclosures “without awaiting a discovery request” (Fed. R. Civ. P.
20              26(a)(1)) and (ii) confer on a discovery plan at least 21 days before the
21              scheduling conference (Fed. R. Civ. P. 26(f)). The Court encourages
22              counsel to agree to begin to conduct discovery actively before the
23              scheduling conference. At the very least, the parties shall comply fully
24              with Fed. R. Civ. P. 26(a), producing most of what is required in the
25              early stage of discovery, because the Court will impose strict deadlines to
26              complete discovery at the scheduling conference.
27
28

                                              2
 Case 2:20-cv-04775-SB-AGR Document 38 Filed 10/08/20 Page 3 of 8 Page ID #:92



 1   2.    Joint Rule 26(f) Report
 2         The Joint Rule 26(f) Report (“Report”) must be filed no later than 14 days after
 3   the meeting of counsel and no later than 7 days before the scheduling conference. A
 4   copy of the Report must be delivered to Judge Blumenfeld’s Chambers Copy box
 5   outside of the Clerk’s Office on the fourth floor of the courthouse by 12:00 p.m.
 6   (noon) the following business day.
 7         The Report shall be drafted by plaintiff―unless plaintiff is a self-represented
 8   litigant (who is not a lawyer) or the parties agree otherwise―but shall be submitted
 9   and signed jointly. “Jointly” means a single report, regardless of the number of
10   separately represented parties. The Report shall specify the date of the scheduling
11   conference on the caption page and shall contain the information required by Fed. R.
12   Civ. P. 26(f) and Local Rule 26, including:
13         a.     Statement of the Case. A short synopsis (not to exceed two pages) of the
14                main claims, counterclaims, and affirmative defenses.
15         b.     Subject Matter Jurisdiction. A statement of the specific basis of federal
16                jurisdiction, including supplemental jurisdiction. If there is a federal
17                question, cite the federal law under which the claim arises.
18         c.     Legal Issues. A brief description of the key legal issues, including any
19                unusual substantive, procedural, or evidentiary issues.
20         d.     Parties, Evidence, etc. A list of parties, percipient witnesses, and key
21                documents on the main issues in the case. For conflict purposes,
22                corporate parties must identify all subsidiaries, parents, and affiliates.
23         e.     Damages. The realistic range of provable damages.
24         f.     Insurance. Whether there is insurance coverage, the extent of coverage,
25                and whether there is a reservation of rights.
26         g.     Procedural Motions. A statement of the likelihood of motions to add
27                other parties or claims, file amended pleadings, transfer venue, etc.
28

                                                3
 Case 2:20-cv-04775-SB-AGR Document 38 Filed 10/08/20 Page 4 of 8 Page ID #:93



 1        h.    Dispositive Motions. A description of the issues or claims that any party
 2              believes may be determined by motion for summary judgment. (Please
 3              refer to the Court’s separate order governing summary judgment motions.
 4              http://www.cacd.uscourts.gov/honorable-stanley-blumenfeld-jr.)
 5        i.    Manual for Complex Litigation. Whether the procedures of the Manual
 6              for Complex Litigation should be used in whole or part.
 7        j.    Status of Discovery. A discussion of the present state of discovery,
 8              including a summary of completed discovery.
 9        k.    Discovery Plan. A detailed discovery plan, as contemplated by Fed. R.
10              Civ. P. 26(f). State any proposed changes in the disclosures under Fed.
11              R. Civ. P. 26(a), the subject(s) on which discovery may be needed,
12              whether applicable limitations should be changed or other limitations
13              imposed, and whether the Court should enter other orders. A general
14              statement that discovery will be conducted on all claims and defenses, or
15              any other similarly vague description, is not acceptable.
16        l.    Discovery Cut-Off. A proposed discovery cut-off date―i.e., the final date
17              for completion of discovery, including resolution of all discovery
18              motions. This date should ensure that discovery is completed sufficiently
19              far in advance of the motion cut-off date to avoid a request under Fed. R.
20              Civ. P. 56(d).
21        m.    Expert Discovery. Proposed dates for initial and rebuttal expert witness
22              disclosures and expert discovery cut-off under Rule 26(a)(2). This date
23              should ensure that discovery is completed sufficiently in advance of the
24              motion cut-off date to avoid a request under Fed. R. Civ. P. 56(d).
25        n.    Settlement Conference / Alternative Dispute Resolution (“ADR”). A
26              description of all prior settlement discussions or written communications
27              (without stating the terms discussed). If a Notice to Parties of Court-
28              Directed ADR Program (Form ADR-08) was filed in this case, the Court

                                             4
 Case 2:20-cv-04775-SB-AGR Document 38 Filed 10/08/20 Page 5 of 8 Page ID #:94



 1              will refer it to the magistrate judge, the Court Mediation Panel, or to
 2              private mediation (at the parties’ expense). The parties must indicate
 3              their preference in their Report. No case will proceed to trial unless all
 4              parties, including an officer with full settlement authority for corporate
 5              parties, have appeared personally at an ADR proceeding.
 6        o.    Trial Estimate. A realistic estimate, in days, of the court time required
 7              for trial and whether trial will be by jury or by court. Each side should
 8              specify the number (not the names) of witnesses it contemplates calling.
 9              If the time estimate for trial in the Report exceeds four court days,
10              counsel should be prepared to discuss in detail the basis for the estimate.
11        p.    Trial Counsel. The names of the attorneys who will try the case (and
12              their respective roles if a party has more than one attorney).
13        q.    Independent Expert or Master. Whether the Court should consider
14              appointing a master pursuant to Fed. R. Civ. P. 53 or an independent
15              scientific expert. The appointment of a master may be appropriate if
16              there are likely to be substantial discovery disputes, numerous claims to
17              be construed in connection with a summary judgment motion, a lengthy
18              Daubert hearing, a resolution of a difficult computation of damages, etc.
19        r.    Schedule Worksheet. Complete the Schedule of Pretrial and Trial Dates
20              Worksheet (“Worksheet”) attached to this Order and include it with your
21              Report. The parties must submit a completed Worksheet with their
22              Report and should make every effort to agree on dates.
23              • The trial in most civil cases will be set within 12 months (and
24                generally no later than 18 months for unusually complex cases). Any
                  request to deviate from the 12-month norm should be explained in the
25                Statement of the Case (see (a) above).
26              • The entries in the “Weeks Before FPTC” column reflect what is
                  appropriate for most cases and what will allow the Court to rule on
27                potentially dispositive motions sufficiently in advance of the Final
28

                                              5
 Case 2:20-cv-04775-SB-AGR Document 38 Filed 10/08/20 Page 6 of 8 Page ID #:95



 1                   Pretrial Conference. However, counsel may propose earlier last dates
                     by which the key requirements must be completed.
 2
                 • Each date should be stated as month, day, and year (e.g., 10/15/19).
 3                 The Court may order different dates from those counsel propose.
 4
                 • Hearings shall be on Fridays (not falling on a holiday) at 8:30 a.m.
 5                 Other deadlines (i.e., those not involving the Court) can be any day of
                   the week.
 6
                 • The discovery cut-off date is the last day by which all depositions
 7                 must be completed, responses to previously served written discovery
 8                 must be provided, and discovery motions must be heard. The motion
                   cut-off date is the last date on which motions may be heard, not filed.
 9
                 • If the parties wish the Court to set dates in addition to those on the
10                 Worksheet, they may so request by a separate Stipulation and
                   Proposed Order. This is often appropriate for class actions, patent
11                 cases, and cases for benefits under Employee Retirement Income
12                 Security Act of 1974 (“ERISA”).

13         s.    Magistrate Judge. Whether the parties agree to try the case before a
14               magistrate judge (either by jury or court trial). See 28 U.S.C. § 636
15               (requiring parties’ consent). If so, the parties are not limited to the
16               magistrate judge assigned to the case, but rather may choose any
17               magistrate judge identified on the Central District website.
18         t.    Other Issues. A statement of any other issues affecting the status or
19               management of the case (e.g., unusually complicated technical or
20               technological issues, disputes over protective orders, extraordinarily
21               voluminous document production, non-English speaking witnesses,
22               ADA-related issues, discovery in foreign jurisdictions) and any proposals
23               concerning severance, bifurcation, or other ordering of proof.
24         The Report should set forth the above-described information under section
25   headings corresponding to those in this Order.
26
27
28

                                               6
 Case 2:20-cv-04775-SB-AGR Document 38 Filed 10/08/20 Page 7 of 8 Page ID #:96



 1   3.   Scheduling Conference
 2        a.    Continuance. A request to continue the scheduling conference will be
 3              granted only for good cause.
 4        b.    Vacating the Scheduling Conference. The Court may vacate the
 5              scheduling conference and issue the scheduling order based solely on the
 6              Report.
 7        c.    Participation. Lead trial counsel must attend the scheduling conference,
 8              unless excused by the Court for good cause prior to the conference.
 9
10        IT IS SO ORDERED.
11
12        Dated: October 8, 2020 _______________________________________
                                          Stanley Blumenfeld, Jr.
13                                    United States District Court Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               7
Case 2:20-cv-04775-SB-AGR Document 38 Filed 10/08/20 Page 8 of 8 Page ID #:97
